Basile v Riley (2020 NY Slip Op 06598)





Basile v Riley


2020 NY Slip Op 06598


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


600 CA 19-02086

[*1]GUY BASILE, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED, PLAINTIFF-RESPONDENT,
vED RILEY, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. (APPEAL NO. 1.) 


LITTLER MENDELSON, P.C., FAIRPORT (JACQUELINE PHIPPS POLITO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered April 26, 2019. The order denied in part the motion of defendant-appellant to dismiss the complaint against him. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Basile v Riley ([appeal No. 2] — AD3d — [Nov. 13, 2020] [4th Dept 2020]).
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court